DETAILED ACTION
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged of claims 1-20 filed 1/14/21. Claims 1, 9 and 17 are the independent claims.
3. This application is a continuation of and claims priority under 35 U.S.C. 120 to US.
Patent Application No. 16/422,612 filed 5/24/19, now US 10928526.
Information Disclosure Statement
4. The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
5. Title: The spelling of Antimony in the title appears as Antiomy. Appropriate correction is required.
Claim Rejections - 35 USC § 103
6. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8. Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bourret- Courchesne et al. (US 20170355905; hereafter BC) in view of Brecher et al. (US 8507878; hereafter Brecher).

Regarding claims 1, 8, 9, 17, BC discloses a radiation detection apparatus [par 0027, 28] comprising a scintillator crystal [‘a crystal composition or inorganic scintillator’, abstract, par 0007] comprising:

a cesium iodide host material [“crystal composition or inorganic scintillator having the formula: Mal:TI,Ln,A,X (I); wherein Ma is Na, Cs, or Li, Ln is a lanthanide’, par 0008];

a first dopant comprising a thallium cation [abstract, par 0007], a molar concentration of said first dopant being less than 10% [ 0 mol %<[TI]<100 mol %, par 0008]; and

a second dopant comprising an antimony cation [Sb, par 0008, claim 2],


BC fails to explicitly disclose that the third dopant results in the scintillator having a reduced afterglow.

Brecher teaches using a second dopant or co-dopant so that the scintillator has a reduced afterglow [col 4 lines 48-65].

One of ordinary skill would recognize that adding a second dopant such as Sb, results in reduced afterglow and is useful in applications such as high-speed x-ray imaging. 

Regarding claims 2, 7, 12, 16, 18, BC in view of Brecher discloses the scintillator crystal of claims 1, 9, 17 and BC further discloses wherein the quantity of the antimony in the scintillator crystal comprises between 1 X10-7 mol % and 1 X 10-2 mol % antimony [X has a molar percent with the following value: 0 mol %< [X]<100 mol %, par 0008, 00012. 0013, claim 2].

Regarding claim 3, BC in view of Brecher discloses the scintillator crystal of claim 1, and BC further discloses wherein the scintillator crystal comprises at least 1 X 10 -7 mol % antimony [par 0008, 0012, 0013, claim 2].

-3 mol % antimony [par 0008, 0012, 0013, claim 2] but fails to explicitly disclose reduction of light output intensity at 100ms after exposure to x-ray irradiation. Brecher teaches co-doping the Csl crystal in order to reduce the light intensity in relation to time elapsed after exposure to an X-ray irradiation [Fig 4].

One of ordinary skill would recognize that adding a third dopant, results in reduced afterglow and is useful in applications such as high-speed x-ray imaging.

Regarding claim 6, BC in view of Brecher discloses the scintillator crystal of claim 1, and BC further discloses wherein the scintillator crystal contains more than 1 X10-6 mol % of a co-dopant cation capable of existing in more than one oxidation state within the crystal matrix [par 0008,0012,0013, 0125, claim 2].

Regarding claims 10 and 11, BC in view of Brecher discloses the scintillator crystal of claim 1, and BC further discloses further comprising a third dopant, and wherein the second dopant comprises trivalent/pentavalent antimony and the third dopant comprises trivalent bismuth [par 0008, 0012, 0013]. 

Regarding claims 19 and 20, BC in view of Brecher discloses the scintillator crystal of claim 17, and BC fails to explicitly disclose that the second dopant results in the scintillator having a reduced afterglow. Brecher teaches using a second dopant or co-
BC in view of Brecher fail to explicitly disclose the radiation detection apparatus is capable of inspecting more than 300 bags per hour or 1000 bags per hour during an X- ray irradiation. However one of ordinary skill would recognize that reducing the afterglow would speed up x-ray imaging applications and allow for faster x-ray inspection of materials.

US 10928526 has been checked for ODP issues.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101.  The examiner can normally be reached on Mon-Fri; 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MEENAKSHI S SAHU/Examiner, Art Unit 2884